DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 18 May 2020, 25 May 2021 and 29 September 2021.  The information therein was considered. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 10. (Amended) The three-dimensional memory device of Claim 9, wherein the elemental metal is ruthenium.
 


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
independent claim 1, a three-dimensional memory device comprising: an alternating stack of insulating layers and electrically conductive layers located over a substrate; a memory opening vertically extending through the alternating stack; and a memory opening fill structure located in the memory opening and comprising a vertical stack of discrete intermediate metallic electrodes, a gate dielectric layer, and a vertical semiconductor channel, wherein: each of the electrically conductive layers is laterally spaced from the memory opening fill structure by a respective ferroelectric dielectric layer; and each of the discrete intermediate metallic electrodes has a greater contact area with the gate dielectric layer than with the respective ferroelectric dielectric layer; and as recited in independent claim 14, a method of forming a three-dimensional memory device, comprising: forming an alternating stack of insulating layers and sacrificial material layers; forming a memory opening extending through the alternating stack; forming a vertical stack of discrete intermediate metallic electrodes on sidewalls of the sacrificial material layers around the memory opening; forming a gate dielectric layer and a vertical semiconductor channel over the vertical stack of discrete intermediate metallic electrodes; forming backside recesses by removing the sacrificial material layers selective to the insulating layers; and forming a combination of a ferroelectric dielectric layer and an electrically conductive layer within each of the backside recesses, wherein the electrically conductive layer is laterally spaced from a respective one of the discrete intermediate metallic electrodes by the ferroelectric dielectric layer.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. US 9,941,299 teach a ferroelectric material liner located between vertical semiconductor channel and the word lines.
Sharangpani et al. US 2021/0036019 teach conductive layers separated from discrete germanium layers by ferroelectric dielectric layers.
Sakuma et al. US 2021/0082957 teach a word line and a barrier metal layer separated from a channel by a ferroelectric gate insulating layer.
Fuji US 10,916,654 teaches a ferroelectric insulating layer between gate layer and annular metal layer.
The following documents correspond to the application numbers cited in the IDS filed 18 May 2020: 
Cui et al. US 10,700,900
Cui et al. US 10,707,233
Makala et al. US 10,811,431
Shimomura et al. US 10,833,101
Zhang et al. US 2020/0365618

Zhang et al. US 10,879,269
Zhang et al. US 10,916,287
Sato US 10,923,502
Sharangpani et al. US 10,937,809
Hinoue et al. US 10,950,627 
Rajashekhar et al. US 2021/0082955
Rabkin et al. US 2021/0091204 
Takahashi et al. US 10,964,752
Alsmeier et al. US 10,978,482
Kaneko US 11,018,151
Zhang et al. US 2021/0175251
Takahashi et al. US 11,043,537
Rajashekhar et al. US 11,049,880
Zhang et al. US 11,088,170
Rajashekhar et al. US 11,114,534
Yang et al. US 11,121,140
Zhang et al. US 11,164,890

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        11/3/2021